              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

KENTRELL WILLIAMS,                          )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )         No. CIV-19-396-C
                                            )
MR. PLURAL, et al.,                         )
                                            )
                    Defendants.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Suzanne Mitchell on May 6, 2019. The Court file reflects

that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

      Accordingly, the Report and Recommendation (Dkt. No. 5) of the Magistrate Judge

is adopted and the Complaint is dismissed. Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs (Dkt. No. 2) is denied, as moot.

      IT IS SO ORDERED this 11th day of June, 2019.
